Order filed October 11, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00809-CV
                                    ____________

                             INDIRA S. PATEL, Appellant

                                            V.

               PATRICK O'CONNOR & ASSOCIATES, LP, Appellee


                On Appeal from the County Civil Court at Law No. 2
                              Harris County, Texas
                          Trial Court Cause No. 952135


                                      ORDER

       The clerk’s record was filed October 5, 2012. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The
record does not contain the notice of appeal.

       The Harris County Clerk is directed to file a supplemental clerk’s record on or
before October 25, 2012, containing the notice of appeal.
       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                     PER CURIAM